Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed February 9, 2022.  At this point claims 1, 3-5, 7-9 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022.  At this point claims 1, 3-5, 7-9 has been entered.

Objections
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites in part, …‘the ownership information.’…This is not mentioned within the specification.  

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant cites ‘ownership information’ which entails identifying a device associated with a player and transmitting data to the device associated with the player.
Claim 1 recites....
... wherein the sports management and play calling system generates, based on the ownership information of each computing device in the plurality of computing devices, transmission data for said computing device comprising the at least one play, wherein a first instance of transmission data comprises a display of the at least one play along with a probability of success 
The specification is silent on the concepts of ‘ownership information’ which is associated with a device.  Therefore, the specification also fails to disclose generating transmission data for a computing device based on ownership information of each computing device in the plurality of computing devices.

CLAIM INTERPRETATION
5. 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a special function without the recital of structure, materials, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: ‘tracking device’ in claim 1 and 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-5 and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seacat in view Molyneux in view of Daniel in view of Flake and further in view of Billmaier. (U. S. Patent Publication 20080140233, referred to as Seacat; U. S. Patent Publication 20100184564, referred to as Molyneux; U. S. Patent Publication 20100080389, referred to as Daniel; U. S. Patent Publication 20080270426, referred to as Flake; U. S. Patent Publication 20080268929, referred to as Billmaier)

Claim 1
Seacat discloses a sports management and play calling system, comprising: a plurality of tracking devices coupled to a plurality of players and configured to collect player data, the plurality of players each having at least one tracking device coupled thereto, the plurality of players further participating in a game (Seacat, 0015; In some embodiments RFID readers (106) are configured to express the player's coordinates in a coordinate system that is specific to the court or field where the ongoing sports game is taking place. In other embodiments, the RFID readers (106) are configured to express the player's location as latitude and longitude coordinates. In yet other embodiments, a separate location tracking system, such as a global positioning system (GPS) can be used to provide the locations of each player, which can then be correlated with the RFID tag data that is read by the RFID readers (106) into location data for further processing.); a plurality of sensors embedded within a play area of a game field and configured to remotely collect field data for the plurality of players, wherein remotely collecting field data comprises reading and tracking, from the plurality of sensors, the plurality of tracking devices associated with the plurality of players (Seacat, 0012; RFID readers capable of reading the information stored in the players' RFID tags are placed along the sports field. The RFID readers monitor the locations of the players and transmit the location information to a computer or server that is equipped with software for processing the location data. The software applies a set of rules to the received location data to evaluate how well individual players and/or the team as a whole play.) and the ball; a ball, the ball having at least one tracking device coupled thereto (Seacat, 0030; ‘RFID tags can also be placed in the ball for ball sports, such as tennis, soccer, football, in order to obtain more data about the players' locations relative to the ball at any time, which can further approve strategic decision making and evaluation of various plays.’ of Seacat.), …. a plurality of computing device, wherein each of the plurality of computing devices transmits, receives, and displays data related to the game that the players are participating in (Seacat, 0015; ‘A set of RFID readers (106) are placed along the field (100). The RFID readers (106) determine the location for each player and decode the data encoded in each player's RFID tag's integrated circuit (silicon chip) and pass the data to a host computer or server (108), over a wireless or wired network connection (110).’ of Seacat.)… a sports management and play calling system that performs data analysis and is communicatively coupled to the cloud storage device (Seacat, 0017; ‘The computer or server (108) contains hardware and software that can perform various types of analyses, based on the received location information for the players (102) in Team A.’ of Seacat.), the sports management and play calling system further comprising access to historical analytical data related to plurality of players and the game (Seacat, 0054; ‘The present invention conducts fantasy sports drafts for baseball, football, basketball, hockey, soccer, NASCAR, golf, and other sports by using the current seasons stats for each athlete, but rather than count what they do in future games, the outcomes of each draft contest are based on using retro-active, cumulative statistics for the current season or historical statistics for past seasons.’ of Seacat. EC: Historic data in regards to the players and the game maps to ‘historical statistics for past seasons.), wherein movement of the plurality of players is tracked by the tracking devices and movement data of the plurality of players (Seacat, 0007; ‘The RFID information can also be used to overlay the routes of players on a television screen.)…. and stored in a plurality of cells each associated with a physical location of the game field (Seacat, 0015, fig 1; A set of RFID readers (106) are placed along the field (100). The RFID readers (106) determine the location for each player and decode the data encoded in each player's RFID tag's integrated circuit (silicon chip) and pass the data to a host computer or server (108), over a wireless or wired network connection (110). In some embodiments, the location of each player, as determined by the RFID readers (106), is expressed as coordinates in a coordinate system. In some embodiments RFID readers (106) are configured to express the player's coordinates in a coordinate system that is specific to the court or field where the ongoing sports game is taking place. EC: The deployment of the RFID sensors generate a grid in which players location can be determines as shown in figure 1 of Seacat which parallels figure 10 of the applicant.) and movement of the ball is tracked using the tracking device (Seacat, 0030; RFID tags can also be placed in the ball for ball sports, such as tennis, soccer, football, in order to obtain more data about the players' locations relative to the ball at any time, which can further approve strategic decision making and evaluation of various plays.)…. wherein, following execution of a play by the plurality of players, the sports management and play calling system determines at least one play with a high probability of success based on an analysis of situational data related to the game, including the movement data in the plurality of cells, and historical data related to the plurality of players and the game (Seacat, 0013, 0007, 0007; ‘In some embodiments, the software can propose different team setups and/or plays based on current performance data and/or historical data from previous plays.’ and ‘A coach can quickly view statistics and probable outcomes, not only from running one play over another play, but also the probable change in such a decision based on substituting one player for another player.’ of Seacat. EC: There is no specific definition of what ‘success’ means. ‘Including the movement data in the plurality of cells’ of applicant maps to ‘The RFID information can also be used to overlay the routes of players on a television screen. EC: Seacat has already established a grid being established via sensors. ‘Routes’ is movement of a player on a field thus passing through grid which is established by a plurality of cells.), and …. wherein the sports management and play calling system generates, based on the ownership information of each computing device in the plurality of computing devices, transmission data for said computing device comprising the at least one play, wherein a first instance of transmission data comprises a display of the at least one play along with a probability of success. (Seacat, 0006-0007 ;’ The computer receives the transmitted information from the radio frequency identification readers, applies a set of rules to the received information in real time to analyze specifics of the ongoing sports game, and produces a graphical output of the results from the analysis to a user on a display screen.’ ….. ‘‘A coach can quickly view statistics and probable outcomes, not only from running one play over another play, but also the probable change in such a decision based on substituting one player for another player.’)	
Seacat does not disclose expressly said at least one tracking device configured to collect ball data comprising at least movement data….Again, any desired type of transmission system may be used, such as wireless transmission and wireless transmission protocols. As will be described in more detail below, the ball sensor system 132 may be used to provide information useful for determining various metrics such as ball speed, ball location, ball possession (e.g., by ball contact with or proximity to a player), kick speed, kick force, and the like. The ball sensor(s) 132 may include, among other things, one or more accelerometers, gyroscopes, pressure sensors (e.g., piezoelectric sensors, force sensors, etc.), RFID tags, etc.);…. coupled to one of the plurality of players, the ball, and the computing device.
Molyneux discloses said at least one tracking device configured to collect ball data comprising at least movement data (Molyneux, 0050, 0045; ‘In systems and methods in accordance with at least some examples of this invention, the ball 130 also may include one or more sensors 132, a data transmission system 134, or other electronic capabilities (both active and passive) ….Again, any desired type of transmission system may be used, such as wireless transmission and wireless transmission protocols. As will be described in more detail below, the ball sensor system 132 may be used to provide information useful for determining various metrics such as ball speed, ball location, ball possession (e.g., by ball contact with or proximity to a player), kick speed, kick force, and the like. The ball sensor(s) 132 may include, among other things, one or more accelerometers, gyroscopes, pressure sensors (e.g., piezoelectric sensors, force sensors, etc.), RFID tags, etc.);…. coupled to one of the plurality of players, the ball, and the computing device. (Molyneux, 0046, 0050; ‘If desired, the foot mounted sensors 106 may transmit relevant data back to a receiver 108 also worn by the athlete 102.’ And ‘In systems and methods in accordance with at least some examples of this invention, the ball 130 also may include one or more sensors 132, a data transmission system 134, or other electronic capabilities (both active and passive).’ With ‘As shown in FIG. 1, the data transmission system 134 of the ball 130 also may transmit data to the remote computer system 120 (e.g., as shown through transmission icon 136).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat and Molyneux before him/her at the time of the invention to modify Seacat to incorporate data transmissions of a ball in motion of Molyneux. Given the advantage of using this information parallels the motion of a player and thus the same model can be used, one having ordinary skill in the art would have been motivated to make this obvious modification.
Seacat and Molyneux do not disclose expressly each device of the plurality of computing devices associated with a coach or association of said device with a player in the plurality of players;…. wherein the sports management and play calling system identifies, in the plurality of computing devices, each computing device associated with the plurality of players, and selects at least one device associated with a designated player in the plurality of players for transmission of the determined at least one play, and….and a second instance of transmission data comprises audio-only data…. and wherein the sports management and play calling system transmits the second instance of transmission data to the at least one device associated with the designated player in the plurality of players and transmits the first instance of transmission data to at least one other device.
Daniel discloses each device of the plurality of computing devices associated with a coach or association of said device with a player in the plurality of players (Daniel, 0009; The present invention relates generally to a system and method for improving in-game communications for a sporting event or game using a portable remote terminal ("PRT") which may be used for any one or more of the following games, which includes but is not limited to: football, baseball, volleyball, soccer, paintball and basketball or any other games wherein a player is permitted to communicate with other team players and/or coach by using hand signals or voice signals.);…. wherein the sports management and play calling system identifies, in the plurality of computing devices, each computing device associated with the plurality of players, and selects at least one device associated with a designated player in the plurality of players for transmission of the determined at least one play (Daniel, 0010, 0036; ‘The PRT is provided with means for activating the PRT, where the PRT receives a game play instruction for encryption by said portable remote terminal's microprocessor, which encrypts the received game play instruction forming an encrypted signal containing the received game play instruction. The PRT transmits in real-time the encrypted signal containing the received game play instruction, wherein the game play instruction is intended for execution on the field during the game.’ And ‘From the plurality of game play instructions, a game play instruction may be selected for transmission in real-time to a player(s) and/or another coach(es) on or off the field.’), and….and a second instance of transmission data comprises audio-only data (Daniel, 0042; As such, after activation (step 402) the PRT's speech recognition means 114 receives the game play instruction (step 404) in audio format.) …. and wherein the sports management and play calling system transmits the second instance of transmission data to the at least one device associated with the designated player in the plurality of players and transmits the first instance of transmission data to at least one other device. (Daniel, 0012, 0034; ‘In one embodiment of the invention, another coach or player is providing a game play instruction to another coach or player, i.e. a first recipient, who will in turn forward the game play instruction to either another coach or player on or off the field, i.e. a second recipient.’ (series communication) or ‘While the invention as described below has been described in conjunction with football, it is understood that the PRT may be used for several other games or sporting events and may include but is not limited to: football, baseball, soccer, volleyball, paintball and/or basketball, or any other games which allows players to receive in-game communications.’ (parallel communication)) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux and Daniel before him/her at the time of the invention to modify Seacat and Molyneux to incorporate the concept of forwarding information to the player(s) of Daniel. Given the advantage of being able to implement the decision on the field, one having ordinary skill in the art would have been motivated to make this obvious modification.
Seacat, Molyneux and Daniel do not disclose expressly a cloud storage device communicatively,….is uploaded to the cloud storage device …. and movement data of the ball is uploaded to the cloud storage device.
Flake discloses a cloud storage device communicatively (Flake, 0132; In another embodiment, the client machine includes a computing device used by a human user to communicate in a peer-to-peer environment (P2P), and/or to communicate in a cloud-to-cloud environment (C2C).),…. is uploaded to the cloud storage device (Flake, 0132; In another embodiment, the client machine includes a computing device used by a human user to communicate in a peer-to-peer environment (P2P), and/or to communicate in a cloud-to-cloud environment (C2C).)…. and movement data of the ball is uploaded to the cloud storage device. (Flake, 0132; In another embodiment, the client machine includes a computing device used by a human user to communicate in a peer-to-peer environment (P2P), and/or to communicate in a cloud-to-cloud environment (C2C).) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux and Daniel and Flake before him/her at the time of the invention to modify Seacat, Molyneux and Daniel to incorporate cloud computing technology of Flake. Given the advantage of ease of access and lowering physical location hardware requirements, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Seacat, Molyneux Daniel and Flake do not disclose expressly including the at least one play along with a probability of success.
Billmaier discloses including the at least one play along with a probability of success. (Billmaier, 0034, 0111, fig 3; The game page presents a navigation bar 302 (see also FIG. 2) at the top of the page for navigating site features, an image representing the playing field 306, play selection choices with statistics 305 on how often these choices have been selected by the offensive team in the past,… Teams that the particular user plays with and their statistics for each.) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux, Daniel, Flake and Billmaier before him/her at the time of the invention to modify Seacat, Molyneux, Daniel and Flake to incorporate sending is a play with a probability of success of Billmaier. Given the advantage of giving the final user a possible outcome if the play is employed and acting with better knowledge with the current facts, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Seacat and Molyneux do not disclose expressly wherein the computing device is a tablet.
Daniel discloses wherein the computing device is a tablet. (Daniel, 0036, fig 1, item 102; ‘The PRT 102 is provided with a display element 104 adapted to display a plurality of game play instructions, which are electronically stored thereon on a storage medium such as ROM or RAM and may be displayed in visual and/or text format.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux and Daniel before him/her at the time of the invention to modify Seacat and Molyneux to incorporate the concept of forwarding information to the player(s) of Daniel. Given the advantage of being able to implement the decision on the field, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 5
Seacat discloses wherein the tracking devices coupled to the plurality of players (Seacat, 0012; ‘In accordance with the various embodiments of the invention, the players on the team are equipped with Radio Frequency Identification (RFID) tags.’ of Seacat.) and the tracking device coupled to the ball are RFID tags. (Seacat, 0030; ‘RFID tags can also be placed in the ball for ball sports, such as tennis, soccer, football, in order to obtain more data about the players' locations relative to the ball at any time, which can further approve strategic decision making and evaluation of various plays.’ of Seacat.)

Claim 8
Seacat and Molyneux do not disclose expressly wherein the at least one device associated with the designated player is positioned on the designated player.
Daniel discloses wherein the at least one device associated with the designated player is positioned on the designated player. (Daniel, 0037; The player and/or coach receiving the game play instruction may be wearing or carrying another PRT 102', or a game apparatus equipped with software and hardware adapted to communicate wirelessly via the transmitting PRT's communication means 106.) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux and Daniel before him/her at the time of the invention to modify Seacat and Molyneux to incorporate the concept of forwarding information to the player(s) of Daniel. Given the advantage of being able to implement the decision on the field, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 9
Seacat discloses wherein the plurality of cells form a grid structure. (Seacat, 0015, fig 1; A set of RFID readers (106) are placed along the field (100). The RFID readers (106) determine the location for each player and decode the data encoded in each player's RFID tag's integrated circuit (silicon chip) and pass the data to a host computer or server (108), over a wireless or wired network connection (110). EC: The deployment of the RFID sensors generate a grid in which players location can be determines as shown in figure 1 of Seacat which parallels figure 10 of the applicant.)

Claim(s) 3 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seacat, Molyneux, Daniel, Flake and Billmaier as applied to claims 1, 4-5 and 8-9 above, and further in view of Torf. (U. S. Patent Publication 20110014974, referred to as Torf)

Claim 3
Seacat, Molyneux Daniel, Flake and Billmaier do not disclose expressly wherein the situational data comprises time remaining in the game, a score of the game, and players available to play in the game.
Torf discloses wherein the situational data comprises time remaining in the game, a score of the game, and players available to play in the game. (Torf, 0072, 0029; ‘For example, once the projected difference has been calculated, the projected difference is then compared with historical data from past games to determine the probability of winning In some embodiments, this analysis uses the current score in the game and considers how teams faired in similar or identical situations in past games. The analysis can access records or a database of past game results and determine the outcome of previous games with the current point difference and the current time remaining in the game.’ and ‘As an example, mobile device 110 and computer 112 can receive real-time data representative of a sporting event, including, for example: the current score of a sporting event, the current point spread of the sporting event, the time that the sporting event starts, the elapsed time in the sporting event, the time remaining in the sporting event, one or more players' individual statistics for the sporting event, the injury or reason a player cannot continue to play in the sporting event, etc.’ of Torf.) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux Daniel, Flake, Billmaier and Torf before him/her at the time of the invention to modify Seacat, Molyneux Daniel, Flake and Billmaier to incorporate current information concerning the game and players of Torf. Given the advantage of finer accuracy of the results of the invention due to the information is current, one having ordinary skill in the art would have been Response to Arguments

Claim 7
Seacat discloses wherein the sports management and play calling system determines the at least one play with a high probability of success based on identifying, based on the situational data. (Seacat, 0007; ‘A coach can quickly view statistics and probable outcomes, not only from running one play over another play, but also the probable change in such a decision based on substituting one player for another player.’ of Seacat.)
Seacat, Molyneux Daniel, Flake and Billmaier do not disclose expressly comprising at least the time remaining in the game, the set of historical data based on an association between the set of historical data and a time state of the game.
Torf discloses comprising at least the time remaining in the game, the set of historical data based on an association between the set of historical data and a time state of the game. (Torf, 0029, 0061; ‘As an example, mobile device 110 and computer 112 can receive real -time data representative of a sporting event, including, for example: the current score of a sporting event, the current point spread of the sporting event, the time that the sporting event starts, the elapsed time in the sporting event, the time remaining in the sporting event, one or more players' individual statistics for the sporting event, the injury or reason a player cannot continue to play in the sporting event, etc.’ and ‘In some embodiments, the probability is determined by transforming data representative of the physical presentation of the sporting event only after the sporting event has commenced. Data related to events or statistics before the game has commenced, such as, for example, historical statistics related to the two teams or individuals involved in the sporting event, is not used in this embodiment.) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux Daniel, Flake, Billmaier and Torf before him/her at the time of the invention to modify Seacat, Molyneux Daniel, Flake and Billmaier to incorporate current information concerning the game and players of Torf. Given the advantage of finer accuracy of the results of the invention due to the information is current, one having ordinary skill in the art would have been Response to Arguments

Response to Arguments
7.	Applicant’s arguments filed on January 20, 2022 for claims 1, 3-5, 7-9 have been addressed in the Advisory Action dated 2-4-2022.

8.	Claims 1, 3-5, 7-9 are rejected.

Conclusion	
9.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: claim 1 and ip.com
	-U. S. Patent Publication 20100030350, Ma

Correspondence Information
10.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121